DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BRUNO ANDRE,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1235

                         [September 17, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby,
Judge; L.T. Case No. 562006CF000059A.

   Bruno Andre, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.